UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

§
UNITED STATES OF AMERICA, §
§ Crim. No. 00-204-RCL
v. §
§ Civil Acti0n No. 08-879-RCL
JAIRo MoTTA VARGAS, § F| LED
Defendant. §
§ APR 3 0 2010
QB_DE_R u.s.msrn\cr couar

For the reasons set forth in the accompanying memorandum opinion, it
is HEREBY ORDERED that defendant Jair0 Motta Vargas’s Petition to
Vacate, Modify or Correct Sentence under 28 U.S.C. § 2255 is DENIED as to
his claims that (1) his counsel was ineffective for failing to file a motion to
dismiss his indictment on the grounds that it violated the double jeopardy
clause and (2) that his guilty plea was unknowing and involuntary; and it is
further ORDERED that

An evidentiary hearing SHALL BE HELD on Mr. Motta Vargas’s
remaining claim that his counsel was ineffective for failing to file a notice of
appeal at a date to be scheduled/by the Court; and it is further ORDERED

That Mr. Motta Vargas shall be APPOINTED COUNSEL for that

hearing.

so oRDERED this 1_ ay ofApril, 2010.
@@.;,€,,¢M

Ro€!oE o. LAMBERTH
Chief Judge
United States District Court